Case 1:17-cr-00101-LEK Document 510 Filed 06/18/19 Page 1 of 5      PageID #: 4566



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )   UNITED STATES’S MOTION TO
                                       )   CONTINUE DEADLINE TO RESPOND
    vs.                                )   TO DEFENDANT’S MOTION FOR THE
                                       )   GOVERNMENT TO STOP VIOLATING
ANTHONY T. WILLIAMS (1),               )   PAG ANTHONY WILLIAMS FIRST
                                       )   AMENDMENT RIGHT TO FREE
          Defendant.                   )   EXERCISE OF RELIGION;
                                       )   CERTIFICATE OF SERVICE
                                       )

       UNITED STATES’S MOTION FOR THE GOVERNMENT TO
   STOP VIOLATING DEFENDANT ANTHONY T. WILLIAMS’ MOTION
     FOR THE GOVERNMENT TO STOP VIOLATING PAG ANTHONY
 WILLIAMS FIRST AMENDMENT RIGHT TO FREE EXERCISE OF RELIGION

      Pursuant to Rule 12(c)(2) of the Federal Rules of Criminal Procedure, the

government respectfully submits this motion to continue the deadline to respond to
Case 1:17-cr-00101-LEK Document 510 Filed 06/18/19 Page 2 of 5          PageID #: 4567



Defendant Anthony T. Williams’s Motion for the Government to Stop Violating

PAG Anthony Williams First Amendment Right to Free Exercise of Religion

(Motion). ECF No. 500. The Motion is one of eight (8) motions filed by the

defendant on June 1, 2019, and one of ten (10) motions filed by the defendant since

May 23, 2019. See ECF Nos. 479, 488, 492, 493, 495, 496, 497, 498, 499, and

500. On June 4, 2019, the Court set the response deadline for the eight June 1,

2019 motions on June 18, 2019. ECF Nos. 504, 505.

      The government requests a seven-day continuance of the deadline to respond

to the Motion, from June 18, 2019 to June 25, 2019. This is the government’s first

request for an extension of this Motion. The defendant is representing himself pro

se; counsel for the government has not met-and-conferred with the defendant

regarding this request.

      Good cause supports the government’s request. As of the time of this

request, the government has timely responded to nine of the ten briefs filed by the

defendant since the hearing upon his suppression motion. See ECF Nos. 502, 503

(relating to ECF Nos. 492, 496, 497, 498, and 499), 507, 508, and 509. These ten

motions have taken a substantial amount of government resources to respond to.

The defendant’s aggressive motion practice, which has involved filing 83 motions

to date, also involves the re-litigation of duplicative arguments. It has therefore

required substantial time to review the defendant’s past filings to identify for the


                                          2
Case 1:17-cr-00101-LEK Document 510 Filed 06/18/19 Page 3 of 5          PageID #: 4568



Court those instances where it has already ruled upon an issue raised by the

defendant. For instance, of the ten most recent motions filed by the defendant,

three (3) raise issues that were previously resolved by this Court in earlier Orders.

Compare Motion for Recognition as a Private Attorney General and a Sovereign,

ECF No. 237; with Motion for Judicial Notice of Law Certification of Private

Attorney General Anthony Troy Williams, ECF No. 498; and compare Sworn

Motion to Disbar Ronald Joh[n]son for Prosecutorial Misconduct and Racism, ECF

No. 242; with Motion to Show Prosecutors Ronald G. Johnson and Gregg Paris

Yates Engaged in Unlawful Selective Prosecution Against Private Attorney

General Anthony Troy Williams, ECF No. 495; and compare Motion in

Opposition to Denial of Speedy Trial and Pre-trial Defense at 1, ECF No. 133; with

Motion for Bond, Exh. A. at 3, ECF No. 492.

      The government has been diligent in responding to the defendant’s motions

to date and requests an additional 7 days to respond to the defendant’s First

Amendment motion.

//

//

//

//

//

//

                                          3
Case 1:17-cr-00101-LEK Document 510 Filed 06/18/19 Page 4 of 5           PageID #: 4569



                                   CONCLUSION

        In light of the foregoing, the government respectfully requests a continuance

of seven days of the deadline to respond to the Motion to and including June 25,

2019.

                    DATED: June 28, 2019, at Honolulu, Hawaii.


                                                KENJI M. PRICE
                                                United States Attorney
                                                District of Hawaii


                                                By /s/ Gregg Paris Yates
                                                  GREGG PARIS YATES
                                                  Assistant U.S. Attorney




                                          4
Case 1:17-cr-00101-LEK Document 510 Filed 06/18/19 Page 5 of 5         PageID #: 4570



                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820



             DATED: June 28, 2019, at Honolulu, Hawaii.


                                              /s/ Jodene Isa
                                              U.S. Attorney’s Office
                                              District of Hawaii
